     Case 2:20-cv-00106-JCM-NJK Document 19 Filed 04/08/20 Page 1 of 3




 1   ELDA M. SIDHU
     General Counsel
 2   Nevada Bar No. 7799
 3   JANET L. MERRILL
     Assistant General Counsel
 4   Nevada Bar No. 10736
     LYNDA P. KING
 5   Assistant General Counsel
     Nevada Bar No. 7047
 6   UNIVERSITY OF NEVADA, LAS VEGAS
     4505 S. Maryland Parkway, Box 451085
 7   Las Vegas, Nevada 89154-1085
 8   Telephone: (702) 895-5185
     Facsimile: (702) 895-5299
 9   elda.sidhu@unlv.edu
     janet.merrill@unlv.edu
10   lynda.king@unlv.edu
     Attorneys for Defendant UNLV
11
12                                UNITED STATES DISTRICT COURT
13                                      DISTRICT OF NEVADA
14    TARAS KRYSA, a tenured professor at               CASE NO.: 2:20-cv-00106-JCM-NJK
      UNLV,
15
                    Plaintiff,
16                                                       MOTION TO REMOVE ATTORNEY
      v.                                                FROM ELECTRONIC SERVICE LIST
17                                                             AND REQUEST FOR
      STATE OF NEVADA ex rel. BOARD OF                    DISCONTINUATION OF NOTICE
18    REGENTS OF THE NEVADA SYSTEM
      OF HIGHER EDUCATION, on behalf of the
19    UNIVERSITY OF NEVADA, LAS
      VEGAS; Regents JASON GEDDES, MARK
20    W. DOUBRAVA, PATRICK R. CARTER,
      AMY J. CARVALHO, CAROL DEL
21    CARLO, TREVOR HAYES, SAM
      LIEBERMAN, CATHY McADOO,
22    DONALD SYLVANTEE McMICHAEL
      SR., JOHN T. MORAN, KEVIN J. PAGE,
23    LAURA E. PERKINS, RICK TRACHOK, in
      their official capacity,
24
                    Defendants.
25
26          Janet L. Merrill, Esq., hereby files this Motion to Remove Counsel from Electronic Service

27   List and Request for Discontinuation of Notice.

28   ///

                                                 1
     Case 2:20-cv-00106-JCM-NJK Document 19 Filed 04/08/20 Page 2 of 3




 1           Janet L. Merrill, Esq., Assistant General Counsel, University of Nevada, Las Vegas, Office

 2   of General Counsel, represented Defendant, the State of Nevada ex rel. Board of Regents of the

 3   Nevada System of Higher Education, on behalf of the University of Nevada, Las Vegas (“UNLV”)

 4   in this matter. It is no longer necessary that Janet L. Merrill, Esq., receive electronic notice in this

 5   matter. Elda M. Sidhu, General Counsel, and Lynda P. King, Assistant General Counsel, continue

 6   to represent the Defendant and should continue to receive notice and remain on the electronic notice

 7   list.

 8           Therefore, Janet L. Merrill, Esq., requests discontinuation of notice in these proceedings and

 9   that she be removed from the electronic service list in this matter.

10           DATED: April 8, 2020.

11                                               /s/ JANET L. MERRILL
                                                 ELDA M. SIDHU
12                                               General Counsel
13                                               Nevada Bar No. 7799
                                                 LYNDA P. KING
14                                               Assistant General Counsel
                                                 Nevada Bar No. 7047
15                                               JANET L. MERRILL
                                                 Assistant General Counsel
16                                               Nevada Bar No. 10736
17                                               UNIVERSITY OF NEVADA, LAS VEGAS
                                                 4505 S. Maryland Parkway, Box 451085
18                                               Las Vegas, Nevada 89154-1085
                                                 Telephone: (702) 895-5185
19                                               Facsimile: (702) 895-5299
                                                 Attorneys for Defendant UNLV
20
21
22           IT SO SO ORDERED.
             Dated: April 9, 2020
23
             .
24           .
             _____________________________
25           Nancy J. Koppe
             United States Magistrate Judge
26
27
28

                                                   2
